Case 1:15-bk-12576         Doc 64      Filed 11/19/18 Entered 11/19/18 16:20:23                Desc Main
                                       Document Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION DIVISION


IN RE:                                                       CASE NO. 15-12576
                                                             CHAPTER 13
RANDY J BROWN
                                                             JUDGE JEFFERY P. HOPKINS

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Margaret A. Burks
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: FCI LENDER SERVICES, INC.



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   6      8140                                   $40,186.10          $40,186.10          $40,186.10

Total Amount Paid by Trustee                                                             $40,186.10


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through the Chapter 13 Conduit                           Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.

See attached Memorandum detailing post-petition payments if case is a Conduit.
Case 1:15-bk-12576         Doc 64     Filed 11/19/18 Entered 11/19/18 16:20:23                Desc Main
                                      Document Page 2 of 3


                                                                                     CASE NO. 15-12576


                                    CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served electronically
on the date of filing through the court’s ECF System on all ECF participants registered in this case at the
email address registered with the court and

    by ordinary U.S. Mail on November 19, 2018 addressed to:

RANDY J BROWN, 3084 WATSON ROAD, HAMERSVILLE, OH 45130


FCI LENDER SERVICES, INC., P.O. BOX 27370, ANAHEIM HILLS, CA 92809


                                                           /s/ MARGARET A BURKS, TRUSTEE
                                                               MARGARET A BURKS, TRUSTEE
                                                               CHAPTER 13 TRUSTEE
                                                               600 VINE, SUITE 2200
                                                               CINCINNATI, OH 45202
Case 1:15-bk-12576        Doc 64      Filed 11/19/18 Entered 11/19/18 16:20:23               Desc Main
                                      Document Page 3 of 3


    CHAPTER 13 TRUSTEE'S MEMORANDUM REGARDING NOTICE OF FINAL CURE

    In addition to paying the pre-petition mortgage arrearage claim(s) totaling $40,186.10 to FCI Lender
Services Inc., the Trustee also paid post-petition payments as follows:


     $473.15 for the months of OCTOBER 2015- NOVEMBER 2018 subtotaling $17,979.70.

   Debtor(s) must resume the regular mortgage payment beginning with the December 2018 mortgage
payment.
